Citation Nr: 1541316	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-24 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Thereafter, in November 2008, the Veteran testified before a Decision Review Officer at the RO.  A transcript of that hearing is of record.

In April 2014, the Board denied the Veteran's claim.  The appellant appealed, and in November 2014 order, the United States Court of Appeals for Veterans Claims granted a Joint Motion for Remand.  

In February 2015, the Board remanded the issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The record raises the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2015).  Since the last adjudication by the AOJ, and prior to recertification to the Board, additional evidence was received that is pertinent to the Veteran's claim of entitlement to an increased evaluation for hypothyroidism.  Specifically, the Veteran submitted May 2015 correspondence in which she states that her doctors have recently added depression to her list of current issues.  Additionally, a June 2015 private mental health evaluation was also submitted.  While the question of entitlement to direct service connection for an acquired psychiatric disorder, to include depression, as a standalone disability is referred above for appropriate action, given the fact that depression due to hypothyroidism is a factor to consider in determining whether the appellant's disorder warrants a 100 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7903 (2015), and given that the Veteran has not waived her right to have the AOJ review the new evidence in the first instance remand is necessary.  38 C.F.R. § 19.37 (a) (2015).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Then, schedule the Veteran for a VA psychiatric and endocrinology examinations to determine the nature and etiology of any acquired psychiatric disorder to include depression, and to determine the nature and extent of any hypothyroidism.  Each examiner must be provided access to the appellant's claims folder, VBMS file and Virtual VA file.  Following the examination the psychiatrist must address whether it is MORE likely than not that any diagnosed psychiatric disorder, to include depression, is a disability that is separate and distinct from pathology caused by hypothyroidism.  If so, is it at LEAST AS LIKELY as not that any distinct psychiatric disorder, to include depression, is due to service?  

Both the endocrinologist and the psychiatrist must also address whether it is at least as likely as not that depression is a manifestation of the appellant's service connected hypothyroidism.  

A complete well-reasoned and fully explanatory rationale must be provided for any opinion offered.  All necessary tests should be performed and the results reported.  

If the examiners conclude that an opinion cannot be offered without resort to mere speculation, the examiners must address whether research in the medical literature might assist him/her in providing the medical opinions requested, and if so, such research in the medical literature must be conducted.  The examiners must also indicate whether any use of the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.  If after the above factors are taken into consideration, the examiners still continue to find that an opinion cannot be offered they must provide the basis for the conclusion.

3.  The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to her last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After the development requested has been completed, the AOJ must review all examination reports and opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented their consideration of all relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
5.  Thereafter, the AOJ must readjudicate the issue.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

6.  The Veteran must be advised that should service connection for an acquired psychiatric disorder be denied that the Board cannot exercise appellate jurisdiction over that claim in the absence of a timely perfected appeal.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




